Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on September 21, 2021.

Restrictions/Elections.
Applicant’s election without traverse of Group I (Claims 1-22 and 26-28) in the reply filed on September 21, 2021 is acknowledged.

Applicant election of the following species:
1- A85380 as the compound capable of activating a neuronal heteromeric nicotinic acetylcholine receptor, is also acknowledged.
In order to accelerate prosecution, the examination was expanded to the following species: lobeline.

Status of Claims
Claims 1-28 are currently pending and are the subject of this office action.
Claims 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 21, 2021.

Claims 1-3, 8-10, 21-22 and 26-27 are presently under examination.
The species under examination are: A85380 and lobeline as the compounds capable of activating a neuronal heteromeric nicotinic acetylcholine receptor.

Priority
This application is a 371 of PCT/CA2018/051482 filed on 11/21/2018.
PCT/CA2018/051482 has PRO 62/611,305 filed on 12/28/2017.
PCT/CA2018/051482 has PRO 62/589,834 filed on 11/22/2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (US 2020/0015261).

For claims 1, 3, 8 and 10, Frank teaches a method of treating respiratory depression caused by apnea (i.e. other cause of respiratory depression) comprising the administration of a composition comprising small doses of lobeline (a nicotinic acetylcholine full agonist and partial agonist, see specification paragraph [0074]) (See abstract, [0015]-[0017], [0019]-[0020], [0025] and claims).

For claim 2, Frank implicitly teaches that the apnea being treated is at least central sleep apnea when it states:  “without being bound by theory, the preparation appears to accentuate the ability of the brain to communicate with the diaphragm to maintain the proper blood oxygen levels and so also prevent the safety bi-valent system from causing rapid inhalation that causes a person to awake” (See [0019]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claims 1, 3 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (WO 2006/047392, May 2006).

For claims 1 and 3, Shafer teaches a method of reducing or inhibiting the onset of pain in a subject, comprising administering to the subject an effective amount of a composition comprising: 1- an opioid receptor agonist and 2- a nicotinic receptor agonist (a compound capable of activating a neuronal heteromeric nicotinic acetylcholine receptor) (see page 9 lines 3-11 and claim 1).
Shafer does not teach a method of treating, preventing or ameliorating respiratory depression induced by an opioid agonist.  However, Frank further teaches that the use of opioids is limited by side effects.  The most serious potential side effect of opioid agonists is respiratory depression (see page 1, line 34 through page 2, line 7).  There is a desire to use combination drugs in order to reduce the dose and as such these side effects that occur when each drug (i.e. opioids agonists and nicotinic receptor agonist) is used alone (see page 2, line 27 through page 3, line 3).

Before the effective filing date of the claimed invention, it would have been prima facie obvious for a person of ordinary skill in the art to treat, prevent or ameliorate respiratory depression induced by an opioid agonist in a subject, comprising administering to a subject a composition comprising an effective amount of a nicotine acetylcholine receptor agonist, since Shafer teaches that compositions comprising: 1- an opioid receptor agonist and 2- a nicotinic receptor agonist are not only effective to treat or ameliorate the onset of pain, but also reduce side effects like respiratory depression induced by an opioid, thus resulting in the practice of claim 1 with a reasonable expectation of success. 

For claim 21, Shafer further teaches that the administration of the nicotinic receptor agonist can be intravenous (See claim 27, see also page 9, line 32 through page 10, line 4), thus resulting in the practice of claim 21 with a reasonable expectation of success.

For claim 22, Shafer further teaches that the opioid can be fentanyl (See claim 24), thus resulting in the practice of claim 22 with a reasonable expectation of success.



2) Claims 8-10 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shafer (WO 2006/047392, May 2006, cited by Applicant) as applied to claims 1, 3 and 21-22 above, further in view of Lester et. al. (US 2013/0197023).

Shafer teaches all the limitations of claims 8-10, except for the specific compounds capable of activating a neuronal heteromeric nicotinic acetylcholine receptor like A85380 and lobeline.  However, as mentioned before, Shafer teaches nicotinic receptor agonists and more specifically: nicotine, cytisine, epibatidine, etc. (see claim 22).  Lester teaches that compounds A85380, lobeline, sazetidine and ABT-089 are nicotine receptor agonists like nicotine, cytisine, epibatidine (see [0009], [0040] and claim 11)   
prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any nicotinic receptor agonist like: nicotine, cytisine, epibatidine) for another (A85380, lobeline, sazetidine and ABT-089) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 8-10, with a reasonable expectation of success.

For claims 26 and 27, Shafer nor Lester teach that A85380 is “to alleviate respiratory depression caused by weak endogenous excitatory drive” or “to alleviate respiratory depression caused by spinal cord injury”.  However, the statement in claims 26 and 27: “to alleviate respiratory depression caused by weak endogenous excitatory drive” or “to alleviate respiratory depression caused by spinal cord injury” are considered intended uses of a composition made obvious by the prior art: a composition comprising A85380, and do not add any new limitation to the claims.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997), thus resulting in the practice of claims 26-27 with a reasonable expectation of success.


Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 29, 2021.